Citation Nr: 1031960	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  94-49 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bronchopneumonia.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for incontinence.

6.  Entitlement to service connection for a liver disorder.

7.  Entitlement to service connection for the residuals of a 
concussion or head injury.

8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for hemorrhoids.
10.  Entitlement to service connection for an eye disability, to 
include atrophic macular degeneration and glaucoma.

11.  Entitlement to service connection for memory problems, to 
include major depressive disorder.

12.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Howell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to January 1964.

This matter arises before the Board of Veterans' Appeals (Board) 
from February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, and a 
January 1994 rating decision of the VA RO in Seattle, Washington.  
The VA RO in Oakland, California, currently has jurisdiction over 
the Veteran's claims.
In June 1997, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

Notably, the claims related to the Veteran's respiratory 
disorders were previously denied by the Board in March 2007, but 
the Veteran appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Subsequently, in an October 2009 
Order, the Court vacated the Board's decision and remanded the 
case to the Board for further appellate review.  The case now 
returns to the Board following the Court Order.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
bronchopneumonia, chronic obstructive pulmonary disorder, and 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran suffered a right shoulder disability in service.

2.  The competent evidence of record does not show that the 
Veteran suffered a neck disability in service.

3.  The competent evidence of record does not show that the 
Veteran has been diagnosed with incontinence.

4.  The competent evidence of record does not show that the 
Veteran suffered a liver disorder in service.  

5.  The competent evidence of record does not show that the 
Veteran has been diagnosed with any residuals of a concussion or 
other head injury.

6.  The competent evidence of record does not show that the 
Veteran's arthritis is related to any incident of service.

7.  The competent evidence of record does not show that the 
Veteran has been diagnosed with hemorrhoids.

8.  The competent evidence of record does not show that the 
Veteran suffered any eye disability in service.

9.  The competent evidence of record does not show that the 
Veteran had memory problems or major depressive disorder in 
service.

  
CONCLUSIONS OF LAW

1.  The Veteran's claimed right shoulder disability was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 
(2009).  

2.  The Veteran's claimed neck disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2009).    

3.  The Veteran's claimed incontinence was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2009).   

4.  The Veteran's claimed liver disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2009).   
  
5.  The Veteran's claimed residuals of a concussion or head 
injury were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159 (2009).   

6.  The Veteran's claimed arthritis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2009).   

7.  The Veteran's claimed hemorrhoids were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2009).   

8.  The Veteran's claimed eye disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2009).   

9.  The Veteran's claimed memory problems, to include major 
depressive disorder, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In July 2005, March 2006, and September 2008 correspondence, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service connection for his claimed 
disorders and described the types of evidence that the Veteran 
should submit in support of his claims.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
March 2006 and September 2008 VCAA notice letters also addressed 
the elements of degree of disability and effective date.    

The Board further notes that the Veteran was provided with a copy 
of the February 2007 rating decision and the September 2008 
statement of the case (SOC), which cumulatively included a 
discussion of the facts of the claims, notification of the bases 
of the decisions, and a summary of the evidence considered to 
reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's VA and private medical records to the extent possible 
and associated the Veteran's service treatment records (STRs) 
with the claims file to the extent possible.  The Board notes 
that no medical examination has been conducted or medical opinion 
obtained with respect to the Veteran's claims.  However, the 
Veteran has not submitted credible evidence of either an in-
service injury or a currently diagnosed disability for each of 
the Veteran's claims, as explained below.  In consideration of 
the foregoing, the Board finds that the evidence warrants the 
conclusion that a remand for an examination and/or opinion is not 
necessary to decide the claims.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  As service and post-
service medical records provide no basis to grant this claim, as 
will be explained in greater detail below, and in fact provide 
evidence against these claims, the Board finds no basis for the 
need to obtain a VA examination or medical opinion. 

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Shoulder Disability, Neck Disability, Eye Disability, Memory 
Problems, Liver Disorder, and Arthritis

The Veteran claims that he suffered shoulder and neck 
disabilities when he became unconscious due to anaphylactic shock 
while on active duty.  He stated in his substantive appeal that 
he did not file a claim for an eye disability or arthritis.  He 
did, however, argue that his arthritis could possibly be related 
to or stemming from the injuries to his health he experienced on 
active duty.  Nevertheless, he appealed the adverse decisions, 
and the issues were certified to the Board.  Finally, the Veteran 
claims that his memory problems, major depressive disorder, and 
liver disorder were caused by taking various medications for many 
years because of injuries to his health that occurred while on 
active duty and being required to work while ill throughout his 
period of active military service.

While the Veteran has been diagnosed with mild degenerative 
changes of the acromioclavicular joint, mild cervical 
spondylosis, glaucoma and macular degeneration, major depression, 
osteoarthritis, jaundice, and a hepatic cyst, the Veteran's 
service treatment records are void of any reference to these 
disabilities.  As explained above, the RO did not need to request 
a compensation and pension examination because of the lack of 
evidence of any of these injuries or disabilities in service.  
Therefore, the record also does not contain any competent medical 
opinion relating the Veteran's current disabilities to any in-
service injury or the medications prescribed to treat any in-
service injury.  

To be sure, the Veteran's immunization record reveals that he 
received typhus vaccines in August 1962, September 1962, and 
October 1962, as well as cholera vaccines in August 1962 and 
October 1962.  A note dated October 1962 indicates that the 
Veteran is allergic to cholera and typhus vaccines.  Furthermore, 
in September 1962, the Veteran was treated for anaphylaxis with 
epinephrine due to his reaction to an August 1962 typhus vaccine.  
His symptoms included a rapid thready pulse, poor respiration, 
and collapse.  Five days later, he was given a subdivided dosage 
of the vaccine with Benadryl, experiencing only drowsiness and 
fatigability due to the antihistamine.  The treatment records 
make no note of any neck or shoulder disability.  Similarly, 
there are no records of any psychiatric disorder, liver disorder, 
eye disability, or other joint disability in service.  Moreover, 
the Veteran's December 1963 separation examiner checked the 
normal box next to head, face, neck, and scalp; eyes; 
ophthalmoscopic; ocular motility; endocrine system; upper 
extremities; spine, other musculoskeletal; neurologic; and 
psychiatric.  The Veteran also had 20/20 vision in both eyes at 
the time of his discharge.  Finally, on the accompanying report 
of medical history, the Veteran claimed to have never had any eye 
trouble, jaundice, cysts, arthritis or rheumatism, bone or joint 
deformity, painful or trick shoulder or elbow, frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, or nervous trouble of 
any sort.  Therefore, the Board finds that there is no evidence 
that the Veteran had any shoulder, neck, or eye injury in 
service; did not have any liver abnormalities in service; 
suffered no joint injuries in service; and did not experience any 
episodes of depression or memory loss in service.  Furthermore, 
there is no evidence that any medication has caused his claimed 
memory loss, depression, or liver disorder.

Even though the Veteran is competent to describe some of the lay 
symptoms related to his claimed disabilities, the Board finds he 
lacks credibility due to the lack of any contemporary medical 
evidence of an in-service injury or a nexus between any in-
service injury and the Veteran's claimed disabilities.  Thus, the 
Board affords the Veteran's testimony no probative value and 
finds that the preponderance of the evidence weighs against the 
Veteran's claims for service connection.  

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Incontinence, Residuals of a Head Injury, Hemorrhoids

The Veteran's November 2008 substantive appeal claims that his 
incontinence is related to a kidney injury and decades of taking 
multiple medications, that the residuals of a head injury may be 
related to a fall in service, and that he does not know if his 
hemorrhoids are related to his active military service.  However, 
the Board finds that there is no evidence that the Veteran is 
currently diagnosed with incontinence, the residuals of a head 
injury or concussion, or hemorrhoids.  Indeed, the record does 
not contain treatment records for any of these disabilities, and 
the Veteran has not been diagnosed with any chronic disabilities 
related to his claimed conditions.   

Accordingly, the probative evidence of record does not show a 
diagnosis of any incontinence, residuals of a head injury or 
concussion, or hemorrhoids at any time during the course of this 
appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and, 
therefore, the decision based on that interpretation must be 
affirmed).  In the absence of evidence of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Thus, the preponderance of the evidence is 
against the Veteran's claims, and service connection is not 
warranted. 
  
In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

1.  Entitlement to service connection for a right shoulder 
disability is denied.

2.  Entitlement to service connection for a neck disability is 
denied.

3.  Entitlement to service connection for incontinence is denied.

4.  Entitlement to service connection for a liver disorder is 
denied.

5.  Entitlement to service connection for the residuals of a 
concussion or head injury is denied.

6.  Entitlement to service connection for arthritis is denied.

7.  Entitlement to service connection for hemorrhoids is denied.

8.  Entitlement to service connection for an eye disability, to 
include atrophic macular degeneration and glaucoma, is denied.

9.  Entitlement to service connection for memory problems, to 
include major depressive disorder, is denied.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims of entitlement to 
service connection for bronchopneumonia, chronic obstructive 
pulmonary disease, and TDIU.  

As mentioned in the introduction section, the Court vacated the 
Board's previous decision and remanded the Veteran's claims of 
bronchopneumonia and chronic obstructive pulmonary disease back 
to the Board.  In an October 2009 order, the Court ordered VA to 
provide the Veteran with an adequate medical examination that 
complies with the 1997 remand order and the Court's decision.  
Such an examination should include an explanation as to whether 
the Veteran's lung condition (or conditions) is related to his 
in-service bronchopneumonia or other in-service conditions and 
should explain all findings and reasonings in detail.  The 
examiner should also consider that the Veteran's claims should be 
interpreted broadly and should not be construed as just claims 
for bronchopneumonia and chronic obstructive pulmonary disease.  
Rather, they should include any lung disease for which the 
Veteran is carrying a diagnosis.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).
As to the claim of entitlement to TDIU, the Board finds that this 
claim is inextricably intertwined with the above claims.  
Therefore, adjudication of this claim must be deferred pending 
completion of the additional evidentiary development outlined 
above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another claim, 
the claims must be adjudicated together in order to enter a final 
decision on the matter).

While this claim is in Remand status, the AMC should obtain the 
Veteran's recent VA treatment records to ensure the evidence is 
current.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain any outstanding treatment records 
from the VA Medical Center in Palo Alto, 
California.
  
2.  After obtaining the Veteran's outstanding 
treatment records, schedule him for an 
appropriate examination to determine the 
nature and etiology or onset of any chronic 
lung disability he may be diagnosed with.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state what 
chronic lung disability the Veteran has been 
diagnosed with at any point during the appeal 
period and whether that disability is at 
least as likely as not (i.e., probability of 
50 percent) etiologically related to the 
Veteran's period of active military service.  
This opinion should specifically include an 
explanation as to whether the Veteran's lung 
condition (or conditions) is related to his 
in-service bronchopneumonia or other in-
service conditions

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


